Citation Nr: 1419960	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-15 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for right and left knee disability.

4.  Entitlement to service connection for right and left ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to October 2007; however, by a July 2008 determination, VA found that only his period of service from February 1999 to February 3, 2002 was considered honorable service.  His service from February 4, 2002 to October 2007 was determined to be dishonorable for VA purposes.

These matters come before the Board of Veterans' Appeals (Board) from September 2008, September 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing and a transcript of the hearing has been associated with his claims folder.

(The claims of service connection for hearing loss, bilateral knee disability, bilateral ankle disability, and a left foot disability and the appeal for a higher initial rating for degenerative disc disease of the cervical spine are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's tinnitus had its onset in service.
CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran claims that he experiences tinnitus that is related to exposure to loud noises in service associated with military weaponry and aircraft.  He contends that he began to experience tinnitus during his first year of service when he was exposed to noises associated with military aircraft while participating in parachute jumps.  He has not reported, and the evidence does not otherwise reflect, any significant post-service noise exposure.

The Veteran's certificate of discharge from service (DD 214) reflects that he received the Parachutist Badge.  He is competent to report noise exposure and tinnitus in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of tinnitus in service, there is no affirmative evidence to explicitly contradict the Veteran's reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure and tinnitus are credible and in-service acoustic trauma and tinnitus is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinions as to the etiology of the Veteran's current tinnitus reflect that it is related to service.  A May 2010 VA primary care treatment note includes an opinion that the Veteran's tinnitus started in service and was likely ("likely as not") related to service.  The physician who provided the May 2010 opinion again opined in January 2011 that the Veteran's tinnitus was "temporally related to service" and was likely ("likely as not") caused by service.

While the physician who provided the May 2010 and January 2011 opinions did not provide any detailed explanations for her opinions, she nonetheless concluded that based upon examinations of the Veteran and a review of his reported history, his current tinnitus was related to military service.  There are no medical opinions contrary to that of the May 2010 and January 2011 opinions.  

In sum, the evidence reflects that the Veteran currently experiences tinnitus, that he was exposed to loud noises in service and experienced tinnitus in service, and that the current tinnitus is likely related to service.  In light of the evidence of tinnitus in service and the above opinions, and by resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed tinnitus have been met.  Hence, service connection for that disability is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.)  McLendon, 20 Vet. App. at 83.)

The Veteran contends that he experiences current hearing loss which is related to exposure to loud noises in service associated with military weaponry and aircraft.  (Thus, there is competent evidence suggesting current hearing loss and in-service noise exposure.)  Additionally, a May 2010 VA primary care treatment note includes an opinion that the Veteran's hearing loss started in service and was likely ("likely as not") related to service.

In sum, there is competent evidence of current hearing loss and in-service noise exposure.  Also, there is a medical opinion that the Veteran's hearing loss is related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current hearing loss, is triggered.  Such an examination is needed to determine whether the Veteran indeed has current hearing impairment as defined by VA and to obtain a medical opinion as to the etiology of any current hearing impairment found.

With respect to the appeal for a higher initial rating for degenerative disc disease of the cervical spine, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected cervical spine disability may have worsened since his most recent VA examination in May 2012.  For instance, the May 2012 VA examination report indicates that there was no objective evidence of painful motion of the cervical spine, that the Veteran did not experience any radicular pain or other signs or symptoms due to radiculopathy, and that he had not experienced any incapacitating episodes due to intervertebral disc syndrome of the cervical spine during the previous 12 months.  However, the Veteran reported during the September 2012 hearing that he experienced a pinched nerve in his neck and constant neck pain and that approximately every two weeks he would experience neck symptoms that required doctor-prescribed bed rest.  Hence, VA's duty to obtain an examination as to the current severity of the Veteran's service-connected cervical spine disability is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

There are some service treatment records included in the Veteran's claims file, but the vast majority of these records have been submitted by the Veteran.  The agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) in April and July 2008 and requested the Veteran's service treatment records.  However, there is no response from the NPRC documented in the claims file and the only service treatment record that appears to have been obtained from the NPRC is a December 1998 entrance examination report.  Although the AOJ contacted the Records Management Center on several occasions and was informed that no service treatment records were in its possession, there is no indication as to whether the NPRC has provided all available service treatment records or whether any such records are missing.  In this regard, VA has a duty to make as many attempts as necessary to obtain identified, outstanding Federal records, including military records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

When a veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If such records are unavailable, a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) must be made.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Also, the May 2010 VA primary care treatment note reflects that the Veteran was referred for an audiology evaluation.  There is currently no record of any subsequent VA audiology evaluation in the claims file or among the Veteran's paperless records in the Virtual VA system.  Additionally, he alluded to the fact that he continued to receive VA treatment for his claimed disabilities during the September 2012 hearing.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are contained in the Muskogee Vista electronic records system and are dated to February 2012.

Furthermore, the Veteran was afforded a VA examination in April 2011 to assess the nature and etiology of any current knee, ankle, and foot disabilities.  The physician who conducted the examination concluded that the Veteran had subjective knee, ankle, and left foot pain, but that examinations of these joints (which did not include X-rays) were normal.  Hence, no knee, ankle, or left foot diagnoses were provided.  The examiner noted, however, that X-rays of the ankles and left foot were pending.  The results of these X-rays are not currently in the claims file and it is otherwise unclear as to whether any such X-rays were taken.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, if there is no evidence that X-rays of the ankles and left foot were taken at the time of the April 2011 VA examination or additional treatment records are otherwise obtained which indicate that the Veteran has been diagnosed as having current knee, ankle, and/or left foot disabilities, he should be afforded a new VA examination to determine the nature and etiology of these claimed disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other appropriate source and request all available service treatment records. 

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any service treatment records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, a knee disability, an ankle disability, a left foot disability, and/or a neck disability contained in the Muskogee Vista electronic records system and dated from May 2010 through the present (including the results of any X-rays films taken at the time of the April 2011 VA examination), and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA audiologic examination to determine the nature and etiology of any current hearing loss. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system and VBMS, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The Veteran shall be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC), and all results of such tests shall be recorded in the examination report.  The examiner must also fully describe the functional effects of any hearing disability.

With respect to any hearing loss diagnosed since April 2008, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its onset during the Veteran's period of service from February 4, 1999, to February 3, 2002, had its onset in the year immediately following this period of service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury incurred during the period of service from February 4, 1999, to February 3, 2002?

In formulating the above opinions, the examiner must acknowledge and comment on any hearing loss diagnosed since April 2008 and the Veteran's reports of noise exposure in service.  The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associated with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cervical spine disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system and VBMS, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the cervical spine shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for all ranges of motion of the cervical spine.

The examiner shall report whether there is ankylosis of the cervical spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

Upon review of the record, and after taking a detailed history, the examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12-month period.

The examiner shall also identify any evidence of neuropathy caused by the cervical spine disability and specify the nerves affected or seemingly affected by the service-connected cervical spine disability.  An opinion shall be provided as to the severity of any associated paralysis, neuritis, or neuralgia--mild, moderate, moderately severe, severe, or complete paralysis.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

6.  If the results of any X-rays conducted at the time of the April 2011 VA examination are unavailable or additional treatment records indicate that the Veteran has been diagnosed as having current knee, ankle, and/or left foot disabilities (i.e. any such disabilities have been diagnosed since March 2009), he shall be scheduled for a new VA examination to obtain opinions as to the onset of any such disabilities.  The opinions should specifically relate to the claims of service connection and whether any disability found is traceable to the Veteran's period of service from February 4, 1999, to February 3, 2002.

7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


